Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/24/21.  As directed by the amendment: claims 1, 4, 37, and 40 have been amended, claim 41 has been added, and no claims have been cancelled.  As per the examiner’s amendment below, the application is in condition for allowance of claims 1-10 and 12-41.

Information Disclosure Statement
The information disclosure statement filed 6/7/21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Note: the crossed-through NPL and foreign references are not being considered at this time as at least an English language abstract or other explanation of relevance has been submitted.
Note: the crossed-through US patent document is not being considered at this time as the patentee/applicant and document number do not match.

Terminal Disclaimer
The terminal disclaimers filed on 5/24/21 and 6/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/057785, 16/057786, and 16/057787 have been reviewed and are accepted.  The terminal disclaimer have been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: member having a portion that is moveable in claim 1, 39, and 40.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald Chan 51,541 on 6/10/21.

The application has been amended as follows: 

In claim 1 line 12, the language “the first tip and the second tip.” has been amended to read –the first tip and the second tip, wherein the motor is configured to cause the member to undergo bending action in a reciprocating manner.--.

Claim 11 is cancelled.



In claim 41 line 3, the language “the housing, the portion of the member” has been amended to read –the housing, the portion of the member that is fixed--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed handheld device for applying mechanical vibrations, the prior art does not disclose, either alone or suggest in combination, a device including a housing, a member having a portion movable relative to the housing and configured to oscillate and which is elongated configuration; and a motor having a weight that is at least partially supported by the member, the member having first and second opposite tips, the member being outside the member and located on a part of the member that is between the first and second tips, wherein the motor is configured to cause the member to undergo bending action in a reciprocating manner as set forth in independent claim 1.  The prior art is also silent as to a device including a housing, a member having a portion movable relative to the housing and configured to oscillate and which is elongated configuration; and a motor having a motor housing fixed in position with respect to the member, the motor and the member configured to move relative to the housing unit together as one unit as set forth in independent claim 39.  The prior art is also silent as to a device including a housing, a member having a portion movable relative to the housing and configured to oscillate and which is elongated configuration; and a motor carried by the member and including a motor housing fixedly secured directly to the member, wherein 
The closest prior art references of record are: Rynerson (2014/0031845), Olkowski et al. (2015/0182415), Teixeira et al. (2010/0092916), Juto et al. (2013/0158450), Smith (2015/0320988), Kahook (2016/0367806), Avni (2008/0200848), Goldberg et al. (2012/0016292), Franke et al. (2016/0121118), Ackermann et al. (2014/0316310), Pepe (2017/0304145), Adaie (9,539,170), Ogawa et al. (3,672,355), and Friedland (2005/0075589).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 1, 39, and 40. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/COLIN W STUART/               Primary Examiner, Art Unit 3785